Citation Nr: 0530075	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  95-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased schedular rating for 
hypertensive heart disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an extraschedular rating for hypertensive 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967, and from November 1971 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before the undersigned at a 
hearing held in September 1997.  The Board remanded this case 
in June 1998 and July 2003 for further development.

A May 2003 statement raised the issue of entitlement to an 
increased rating for psychiatric disability.  Inasmuch as the 
RO has not yet adjudicated this raised claim, the Board 
refers this matter to the RO for appropriate action.

The Board notes that in November 2000, the veteran appointed 
the Disabled American Veterans to represent him in this 
appeal.

The issue of entitlement to an extraschedular rating for 
hypertensive heart disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 12, 1998, the veteran's 
hypertensive heart disease was not manifested by diastolic 
blood pressure that was predominantly 120 or more with 
moderately severe symptoms, by sustained diastolic blood 
pressure of 120 or more at any point, by marked enlargement 
of the heart, by an apex beat beyond the midclavicular line, 
by dyspnea on exertion, or by the preclusion of more than 
light manual labor.

2.  For the period since January 12, 1998, the veteran's 
hypertensive heart disease is not manifested by diastolic 
blood pressure of predominantly 120 or more; by more than one 
episode of acute congestive heart failure (CHF) in the past 
year; by workload of greater than 3 metabolic equivalents 
(METs) but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or by left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.


CONCLUSION OF LAW
 
The criteria for a rating in excess of 30 percent for 
hypertensive heart disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.104, Diagnostic Codes 7007, 7101 (1997); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, 
Diagnostic Codes 7007, 7101 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard 
the Board notes that the veteran was apparently treated at 
the Borgess Medical Center in January 2000.  Records from 
that facility are not on file, and the Board remanded this 
case in July 2003 in part for the veteran to authorize VA to 
obtain records from the Borgess facility.  In March 2004, VA 
specifically requested that he complete and return a form 
authorizing VA to obtain records from Borgess Medical Center.  
He did not respond.  

The Board also notes that at a December 2004 VA examination, 
the veteran reported undergoing heart catheterization at an 
unspecified private medical facility in Bronson, Michigan.  
That study reportedly revealed normal findings,  In March 
2004, he was requested to identify and authorize VA to obtain 
any outstanding medical records relevant to his claim.  
Significantly, the appellant never responded to the March 
2004 correspondence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street, and an appellant must do more than passively wait for 
assistance when he has information essential to his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1990).  Inasmuch as the 
veteran has not authorized VA to obtain any outstanding 
records on his behalf in connection with the March 2004 VCAA 
letter, VA's duty to assist him in obtaining private medical 
records in connection with his claim has been fulfilled.

The Board notes that at his December 2004 VA examination, the 
veteran mentioned that he underwent cardiac catheterization 
in 2002 at a Tucson, Arizona VA medical facility.  No records 
from such a Tucson facility are on file.  The Board points 
out, however, that the veteran has never informed the Board 
or the RO of any VA treatment at a Tucson facility.  The 
veteran has not requested that VA obtain any records from 
such a facility, and he has not suggested that any records 
from the referenced facility are pertinent to his claim.  
According to the veteran, he underwent a heart 
catheterization at the Tucson facility which demonstrated an 
acute coronary vasospasm during that procedure.  The instant 
claim involves the proper rating assignable for his 
hypertensive heart disease, and consequently turns on whether 
the veteran demonstrates specific cardiovascular findings 
which relate to certain criteria set forth in VA's Schedule 
for Rating Disabilities.  See Otero-Castro v. Principi, 16 
Vet. App. 375 (2002); Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Neither of the two diagnostic codes involved in the 
instant case requires evidence of a coronary vasospasm for an 
increased rating.  Moreover, VA treatment records through 
July 2002 are on file, as is the report of a December 2004 VA 
examination (with addenda) which provide sufficient findings 
to accurately rate the veteran's disorder.  

In short, there is no indication that the 2002 VA 
catheterization is relevant to this particular case, there is 
sufficient evidence already on file to fairly adjudicate the 
instant appeal based on pertinent rating criteria, and the 
veteran has not otherwise suggested that any outstanding VA 
medical records are pertinent to this appeal, or, more 
specifically, that the records would support assignment of a 
higher evaluation for hypertensive heart disease.  In light 
of the above, further delay of the case to obtain any 
outstanding VA treatment records from the Tucson facility is 
not warranted.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
until well after he perfected his appeal in this case.  The 
record reflects, however, that he was advised of the 
information and evidence necessary to substantiate his claim, 
namely the criteria for establishing a higher rating, in the 
March 1995 statement of the case, and in subsequent 
supplemental statements of the case.  Those documents 
explained why the evidence did not support assignment of a 
higher rating.  The March 2004 VA correspondence provided him 
with the notice contemplated by 38 U.S.C.A. § 5103(a), and 
the record shows that his case was readjudicated in a May 
2005 supplemental statement of the case.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the rating decision from which the current appeal originates 
did not affect the essential fairness of the adjudication.  
The prior adjudication was not prejudicial to the appellant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The veteran has neither 
alleged nor shown prejudice from any error in the timing or 
content of the VCAA notice.  Given the specificity of the 
VCAA notice, as well as the time afforded the appellant 
following the notice to respond, the Board finds that any 
error in the timing of the notice is harmless.

Finally, the record shows that the veteran attended multiple 
VA examinations in connection with his claim.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the hypertensive heart disease, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Service connection for hypertension was granted in May 1988, 
and evaluated as 10 percent disabling.  In November 1991, 
service connection for hypertensive heart disease was 
granted, and the veteran was assigned a combined 30 percent 
evaluation for the combined disorder.  That evaluation has 
remained in effect since.

Private medical records for April to May 1990 show that in 
April 1990 the veteran sought treatment from a physician's 
assistant (PA) for complaints of leg swelling.  He denied 
chest pain, shortness of breath, or dyspnea.  Physical 
examination was negative for pertinent abnormalities, other 
than pitting edema in both lower extremities.  Chest X-ray 
studies and an electrocardiogram (EKG) were negative for any 
identified abnormalities.  The PA concluded that the symptoms 
could be due either to early CHF, or to microvascular changes 
from hyperglycemia.  Two days later the swelling decreased 
and the pitting subsided; the PA diagnosed resolving CHF.  On 
follow up visit in May 1990, the PA noted that the veteran 
was doing well, and diagnosed resolving CHF secondary to long 
term hypertension.  

The veteran thereafter sought treatment in May 1990 from a 
physician.  The physician noted that the veteran had a 
history of CHF, per the PA.  The physician also noted a 
history of severe hypertension.  Physical examination was 
negative for any pertinent abnormalities, including edema.  
An EKG showed sinus bradycardia, but was otherwise normal.  
The physician diagnosed history of CHF (currently stable), 
but suggested that CHF had yet to be documented in the 
veteran.  Blood pressure readings reflected in the private 
treatment reports show that his diastolic blood pressure was 
consistently below 120.

At an August 1990 VA examination, the veteran complained of 
exertional dyspnea, occasional precordial chest pain, and leg 
pain and swelling.  Physical examination disclosed no obvious 
heart enlargement, murmurs or arrythmia.  His blood pressure 
was 104/64.  There was no peripheral edema.  An EKG showed 
normal sinus rhythm, and nonspecific intraventricular delay.  
The examiner diagnosed hypertensive cardiovascular disease 
with previous recurrent congestive heart failure.  

At a February 1991 VA examination, the veteran's blood 
pressure was recorded as 130/90.  He reported a history of 
CHF since 1986.  A pertinent diagnosis was not offered.

The veteran was hospitalized in April 1991 in connection with 
a VA examination.  The examiner noted that the private 
medical records showed a diagnosis of CHF.  Physical 
examination demonstrated blood pressure of 122/88.  The 
veteran's heart had regular rhythm, without any enlargement 
or murmurs.  Chest X-ray studies confirmed the absence of 
heart enlargement.  An echocardiogram showed mild to moderate 
left ventricular hypertrophy, but was otherwise normal.  The 
veteran underwent a Bruce protocol stress test for eight 
minutes before exhaustion.  He demonstrated no chest pain or 
oxygen desaturation during the test, and the test was 
considered normal.  The examiner diagnosed hypertension, 
controlled with medication; history of CHF, treated and 
controlled; and questionable angina pectoris.  During the 
veteran's stay, his highest recorded blood pressure was 
134/92.  He could move rapidly, but was a little short of 
breath due to moderate obesity.  His cardiac status was 
considered slightly compromised.

At a VA examination of the veteran in April 1993, the 
examiner noted that despite the past consideration of CHF, 
contemporaneous medical records did not evidence the 
intensity of treatment expected for actual CHF.  The veteran 
complained of stress-induced chest pain, and reported using 
Nitroglycerin.  The examiner noted that the veteran did not 
report anginal-type pain.  The veteran reported retiring 
after experiencing chest pain while working as a truck 
driver.  Physical examination showed that his blood pressure 
was 138/90 (and on an accompanying VA diabetes examination, 
118/90).  Chest X-ray studies showed mild cardiomegaly.  The 
examiner diagnosed stress-induced chest pain, and concluded 
that there was no definitive evidence of coronary artery 
disease, coronary atherosclerosis, coronary stenosis, 
myocardial necrosis, or myocardial infarction.  

VA treatment records for the period from 1990 to January 1, 
1998, show that when hospitalized in March 1992, the veteran 
explained that no tests were performed when the PA diagnosed 
CHF in April 1990.  Cardiovascular examination was normal, 
but EKG studies showed sinus tachycardia.  The examiner noted 
that a multigated angiogram (MUGA) scan showed left 
ventricular ejection fraction of 41 percent.  

In April 1992, he completed an exercise stress test in 10 
minutes, with a maximum diastolic blood pressure of 102.  No 
chest pains or EKG changes were present during the testing, 
but there was diagnostic evidence of exercise-induced 
perfusion defect and fixed lateral wall defect.  Chest X-ray 
studies showed that heart size was within normal limits.  

In August 1992, a VA physician opined, in completing an 
application for a handicap parking permit, that the veteran 
could not walk more than 200 feet without needing to rest, 
that he was unable to walk without assistive devices, and 
that he showed a marked limitation of physical activity due 
to fatigue, palpitation, dyspnea, or anginal pain. 

In July 1993, the appellant reported that he stopped working 
after being diagnosed with diabetes and having resulting eye 
problems.  

In November 1993, he demonstrated minimal cardiomegaly.  

In April 1995, a VA physician noted that the veteran's 
multiple somatic complaints included chest pain.

The records show that in June 1996 the veteran was 
hospitalized for sudden onset non-radiating chest pain after 
exertion.  He also reported profuse sweating and mild 
shortness of breath.  He reported that this was his first 
episode of chest pain for the past year, and that he had 
stopped using some of his hypertension medications.  He was 
observed for 48 hours, during which time no edema, arrythmia, 
or signs of CHF were identified.  He experienced no further 
chest pain.  Chest X-ray studies showed mild cardiomegaly, 
but no CHF.  A myocardial infarction was ruled out, and the 
final diagnosis was unstable angina.  Thereafter the veteran 
occasionally reported shortness of breath with exertion, as 
well as chest pain and dizziness.  The entries for 1996 show 
that CHF was not present, and that cardiac enzymes were 
normal.  

A January 1997 psychiatric evaluation entry indicates that 
the veteran reported having a mild heart attack, and had 
symptoms of dizziness and syncope.  He was admitted that same 
month for the dizziness and syncope episodes, at which time 
laboratory studies were described as normal, and the treating 
physicians indicated that his psychiatric or cardiac 
medications might be responsible for the symptoms.

The records thereafter show continued treatment for 
occasional complaints of chest pain partially relieved by 
Nitroglycerin.  The records also show that he carried a 
historical diagnosis of CHF.  None of the records, however, 
document treatment for symptoms which were attributed to 
acute or chronic CHF.  The veteran also carried a diagnosis 
of coronary artery disease.  Diastolic blood pressure 
readings were all below 120.

On file are records from the Social Security Administration 
(SSA), which show that the veteran is considered disabled by 
that agency on account of a primary diagnosis of psychiatric 
disability, and a secondary diagnosis of unstable angina 
(rated as chronic ischemic heart disease).  A January 1994 
evaluation notes that he was unable to drive commercially 
because of diabetes.  Another January 1994 evaluation 
recorded his complaints of up to daily chest pain, with 
severe limitation of activities; his highest blood pressure 
reading was 140/96, and no cardiovascular abnormalities were 
identified on examination.  

An April 1995 examination report noted that he last worked in 
March 1992 as a truck driver.  The examiner opined that the 
veteran did not have any work skills transferable to a 
sedentary position.  The examiner noted that the veteran's 
complaints included unstable angina, and concluded that the 
veteran's multiple physical and emotional problems prevented 
him from performing substantially gainful work activity.

In an April 1995 statement, a VA physician indicated that the 
veteran experienced severe anxiety attacks which progressed 
to somatic symptoms of chest pain and shortness of breath.

At a hearing before a hearing officer at the RO in May 1995, 
the veteran testified that he lost his last job due to 
diabetes.  He reported experiencing chest pain, particularly 
with stress, and indicated that he used medication for his 
hypertensive heart disease.  At his September 1997 hearing 
before the undersigned, the veteran testified that he used 
nitroglycerin on an as-needed basis for angina, and that he 
had used Nitroglycerin about four times in the last six 
months.  He testified that he had not required an emergency 
room visit during the prior year for angina.  He indicated 
that he had been treated for hypoglycemia.

The veteran attended a VA examination in October 1996.  The 
examiner noted that recent hospitalization of the veteran in 
June 1996 did not reveal any evidence of coronary artery 
disease, CHF, myocardial infarction, or other abnormalities; 
he noted that a stress test of the veteran was normal.  The 
veteran reported using Nitroglycerin up to three times each 
month.  On examination he denied any shortness of breath, and 
symptoms of CHF.  His blood pressure was 133/86, and a chest 
x-ray study revealed no acute process.  An EKG demonstrated 
normal sinus rhythm, but borderline first degree "AV" 
block, and a left bundle branch block.  The examiner 
diagnosed history of hypertension, with no evidence of 
current hypertensive cardiovascular disease.  He concluded 
that the veteran's coronary artery disease was mild, and 
related to his obesity, atherosclerosis, and sedentary 
lifestyle.  He concluded that the veteran did not have 
evidence of CHF.  The examiner finally noted that while the 
appellant's hypertension was mild in the past, it was no 
longer present at all, and that the veteran's chest pains 
were not related to any service-connected cardiovascular 
disorder.  

During a VA hospitalization between January and February 
1997, the veteran's heart was normal on examination, and 
there was no evidence of lower extremity edema.  Chest x-ray 
studies revealed mild cardiomegaly without evidence of 
congestive heart failure.  The diagnoses included stable 
coronary artery disease with congestive heart failure.

VA treatment records for the period from January 1, 1998 to 
July 2002 show that the veteran continued to complain of 
chest pain.  He was evaluated on several occasions in 1999 
for unstable angina without diaphoresis; on each occasion his 
cardiac enzymes were normal, EKG studies demonstrated no 
acute changes, other than occasional sinus tachycardia.  His 
symptoms were generally relieved with Nitroglycerin.  

A MUGA scan in October 1999 showed a resting left ventricular 
ejection fraction of 37 percent, with mild global hypokinesis 
of the left ventricle and possible pericardial effusion.  

In November 1999, he presented to the emergency room for 
chest pain unrelieved by Nitroglycerin.  Diagnostic studies 
were negative for a cardiac event, and the veteran was 
discharged the next day.  The records document some 
complaints of dizziness and fatigue the veteran believed were 
from his medications.  

A February 2000 entry notes that he reported experiencing 
dizziness again after a hiatus of more than a year.  The 
entry notes that he was using medication for a seizure 
disorder.  In June 2001 the veteran presented with complaints 
of what he believed was congestive heart failure.  He 
indicated that his left ventricular ejection fraction was 25 
percent, but he denied any shortness of breath or chest pain.  
Physical examination disclosed trace pedal edema, but no 
other abnormalities.  Chest X-ray studies were negative, and 
the veteran's complaints were attributed to bronchitis.  The 
treatment records show that the veteran's diastolic blood 
pressure readings were all below 120.

At a November 1998 VA examination, the veteran reporting 
using Nitroglycerin on an as-needed basis for chest pain.  
The examiner noted that the veteran had atypical chest pain, 
with a negative coronary angiogram, no syncope or angina, and 
no history of surgery.  Physical examination showed that the 
veteran was not dyspneic.  His apical beat was at the 
midclavicular line.  His lungs were clear, and there was no 
edema, hepatomegaly, or cardiac enlargement.  The examiner 
indicated that exercise stress testing for the veteran was 
normal, as was a recent MUGA scan.  He estimated that the 
veteran had a workload of 7 METs, based on his observation of 
the veteran walking two flights, and climbing a flight of 
stairs, without any shortness of breath, fatigue, angina, 
dyspnea, or syncope.  An EKG showed left ventricular 
hypertrophy; normal sinus rhythm; and nonspecific lateral T 
abnormalities.  The examiner diagnosed benign hypertension, 
responding well to treatment.

The examiner concluded that the left ventricular ejection 
fraction in the veteran was "acceptable," in light of 
recent diagnostic studies, and not significant enough to 
cause CHF.  He concluded that there was no evidence of 
chronic or recent CHF, and no evidence of myocardial 
infarction, coronary artery disease, arrythmia, or unstable 
angina; he described the veteran's angina as mild to moderate 
in nature.  He further opined that the cardiovascular 
condition had no effect on the veteran's usual occupation and 
daily activities.  

The veteran attended a VA examination in December 2004.  He 
reported that, historically, his hypertension was well-
controlled.  He explained that he had experienced a 
myocardial infarction and CHF in the past, but that some 
physicians believed he was faking it.  He denied any history 
of claudication.  He reported experiencing chest pains 
occurring anywhere from zero to three times in a week.  He 
described the chest pains as not particularly exertional, and 
he declined to describe the duration of the pain.  He 
explained that the pain was sometime relieved by 
Nitroglycerin.  The veteran reported experiencing brief 
episodes of unconsciousness, but did not describe any 
monitoring for an arrythmia.  He also explained that he used 
oxygen for heart failure, but the examiner indicated that he 
did not understand why the veteran would be hypoxemic.  The 
veteran reported that VA catheterization in 2002 had 
demonstrated acute coronary vasospasm, but that private 
catheterization in 2004 was normal.  

The examiner noted that a December 2004 echocardiogram had 
shown mild mitral anular calcification, normal heart 
chambers, and a left ventricular ejection fraction of 55 to 
60-percent.  The study did show early diastolic dysfunction.  
The veteran presented as well nourished, well developed, 
alert, and vigorous, but using nasal oxygen; he was not 
cyanotic.  His blood pressure was 140/78.  Examination of the 
heart revealed a grade 1/6 left sternal border soft systolic 
ejection murmur, with no gallop or diastolic murmur.  The 
left heart border was well inside the medial clavicular line.  
There was no peripheral edema.  The examiner diagnosed 
hypertension, and concluded that the veteran did not have 
atherosclerotic heart disease.  The examiner noted 
inconsistencies between the veteran's purported history of 
congestive heart failure, and the current diagnostic 
findings.

In a February 2005 addendum, the examiner indicated that the 
veteran had no MET limitation on account of cardiac disease, 
given the normal diagnostic studies.  He recommended a stress 
EKG with technetium imaging to provide proof of MET 
capability.

In a further February 2005 addendum the examiner indicated 
that he had reviewed the claims files, and noted that past 
cardiac catheterizations of the veteran were described as 
normal.  He noted that a catheterization at a private 
facility in 2004 apparently revealed normal coronaries, and 
an ejection fraction of 65 percent.  He noted that 
documentation of actual CHF was not evident in the records.  
He also noted that an October 1999 MUGA scan had shown a left 
ventricular ejection fraction of 37 percent.  The examiner 
explained that the veteran refused to undergo an exercise 
stress test, but did consent to a Persantine technetium 
study.  The examiner indicated that the EKG portion of the 
study was normal, and that the imaging demonstrated a normal 
left ventricular ejection fraction of 52 percent, without any 
ischemic areas.  The study raised a question of a fixed 
interior wall defect versus an attenuation artifact, although 
the examiner believed the latter was the more likely 
explanation.  The examiner concluded that the above study, 
along with the results of the private 2004 catheterization 
and the normal echocardiogram, indicated that the veteran did 
not have any significant current heart disease or cardiac MET 
limitation.  The examiner noted that the veteran may have had 
a cardiomyopathy in the past (of unknown cause), but that it 
was not likely due to hypertension.

In several statements on file, the veteran contends that his 
heart condition was one of the conditions which prevented him 
from driving, and therefore prevents him from working. 

Analysis

The RO evaluated the veteran's hypertensive heart disease as 
30 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Codes 7007 and 7101.  Prior to January 12, 1998, Diagnostic 
Code 7007, pertaining to hypertensive heart disease, provided 
for a 30 percent rating where there was definite enlargement 
of the heart, sustained diastolic hypertension of 100 or 
more, moderate dyspnea on exertion.  A 60 percent evaluation 
was warranted if there was marked enlargement of the heart 
(confirmed by roentgenogram), or when there was an apex beat 
beyond the midclavicular line, with sustained diastolic 
hypertension with diastolic blood pressure readings of 120 or 
more, which may later have been reduced, dyspnea on exertion 
and more than light manual labor is precluded.  38 C.F.R. § 
4.104, Diagnostic Code 7007 (1998). 

Prior to January 12, 1998, Diagnostic Code 7101 provided that 
a 20 percent rating for hypertension required diastolic blood 
pressure of predominantly 110 or more with definite symptoms.  
A 40 percent evaluation was warranted for diastolic blood 
pressure of predominantly 120 or more with moderately severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

Effective January 12, 1998, VA revised the criteria for 
evaluating cardiovascular disorders.  Under the amended 
Diagnostic Code 7007, a 30 percent evaluation is warranted 
for hypertensive heart disease where a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2004). 

Under the amended Diagnostic Code 7101, a 20 percent 
evaluation is warranted where diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation is 
warranted where diastolic pressure is predominantly 120 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating cardiovascular disorders to that period 
pre-dating the effective date of the change in criteria, and 
the new rating criteria for evaluating cardiovascular 
disorders to that period effective the date of the change.

A.  The period prior to January 12, 1998

The evidence of record dating prior to January 12, 1998, 
documents occasional complaints of chest pain, and shortness 
of breath with exertion.  Notably, however, while his chest 
pain was sometimes considered anginal in nature, the April 
1993 VA examiner concluded the pain was stress-induced, 
without evidence of an underlying heart disease.  The April 
1995 treating physician concluded that the chest pain was 
stress-induced and somatic.  The October 1996 examiner 
concluded that the chest pain was not related to any service-
connected cardiovascular disorder.  With respect to shortness 
of breath, his dyspnea was described as no more than mild or 
slight, the April 1991 examiner concluded that the shortness 
of breath was due to obesity, the April 1995 physician 
indicated that the dyspnea was somatic in nature, and the 
veteran did not exhibit any unusual shortness of breath on 
exercise stress testing in April 1991, April 1992 or October 
1996.

Although the veteran was diagnosed with CHF in April 1990, 
the Board points out that the diagnosis was made by a PA 
without (according to the veteran) any testing to confirm the 
diagnosis.  A private physician who examined the veteran the 
next month noted CHF by history only.  While VA clinicians 
thereafter noted a history of CHF, none of the treatment 
records document even a single verified episode of CHF.  To 
the contrary, diagnostic studies consistently noted the 
absence of any evidence for CHF.  The April 1993 VA examiner 
noted the curious absence of the intense type of treatment 
expected in a patient who had CHF, and the October 1996 VA 
examiner specifically concluded that the veteran had no 
evidence of CHF.  In addition, while a January 1997 entry in 
the medical reports indicates that the veteran had a mild 
myocardial infarction in June 1996, the actual hospital 
report for that admission specifically indicates that a 
myocardial infarction was ruled out, and none of the EKG 
reports following the June 1996 admission have been read to 
suggest a past myocardial infarction.

The records show that the veteran eventually developed 
cardiomegaly.  Notably, however, the heart enlargement was 
consistently described as no more than mild in nature.  In 
addition, the veteran's heart rate was typically regular in 
rate and rhythm, other than for some instances of 
tachycardia, and one episode of bradycardia.  None of the 
medical records on file show or suggest the presence of an 
apex beat beyond the midclavicular line.  The records also 
show that at no point was the veteran's diastolic blood 
pressure recorded as 120 or more, even during exercise stress 
testing.  

The veteran contends that his hypertensive heart disease 
precludes him from performing more than light manual labor.  
The records show that he last worked in 1992 as a truck 
driver.  By his own account he stopped working only because 
of his diabetes.  As noted previously, he performed without 
incident on exercise stress testing in 1991, 1992 and 1996.  
The April 1993 and October 1996 examiners concluded that the 
veteran had no more than mild coronary artery disease, and no 
hypertensive heart disease.  The October 1996 examiner 
further noted that the veteran's hypertension was under 
complete control.  Although SSA considers the veteran 
disabled in part because of angina, and several medical 
professionals have noted that the combination of the 
veteran's psychiatric and physical disorders preclude 
employment, none of the medical records suggest that the 
hypertensive heart disease renders the veteran unable to 
perform more than light manual labor.  Given the mildness of 
any cardiovascular disease as indicated from treatment 
records and VA examinations on file, and particularly given 
the veteran's capable performance on exercise stress testing, 
the Board finds that he was able to perform more than light 
manual labor during the period prior to January 12, 1998. 

In short, the evidence on file prior to January 12, 1998, 
shows that the veteran's diastolic blood pressure was always, 
when recorded, below 120; that he had minimal, not marked, 
enlargement of the heart.  The veteran did not demonstrate 
evidence of an apex beat beyond the midclavicular line.  The 
veteran had at most occasional and mild dyspnea on exertion 
which was not attributed to his hypertensive heart disease.  
Finally, the veteran was not precluded from performing more 
than light manual labor.

The Board accordingly concludes that there is no basis in the 
pre-January 12, 1998, record for the assignment of an 
evaluation in excess of 30 percent for hypertensive heart 
disease under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
30 percent for hypertensive heart disease for the period 
prior to January 12, 1998, is denied.

B.  The period from January 12, 1998

The evidence of record dating from January 12, 1998, shows 
complaints of anginal chest pain, and sinus tachycardia (as 
well as other abnormalities) on EKG studies.  He also 
reported dizziness and fatigue symptoms, which he believed 
were secondary to his medications.  The veteran was examined 
by VA in November 1998 and December 2004.  The November 1998 
examiner noted the absence of any dyspnea, syncope or angina, 
particularly on exercise stress testing, and concluded that 
the veteran's chest pains were not anginal in nature.  The 
examiner estimated a workload for the veteran of at least 7 
METs, based on his observations of the veteran's ability to 
traverse stairs.  The examiner specifically noted the absence 
of any shortness of breath, fatigue, angina, dyspnea, or 
syncope.  The December 2004 examiner noted that the veteran's 
chest pain was not typically exertional in nature, and, 
relying on recent diagnostic studies of the veteran which 
were normal, concluded that the veteran had no METs 
limitations.  He also concluded that the veteran did not have 
any evidence of a significant heart disease.

In short, the medical evidence on file since January 12, 1998 
shows that the veteran has a workload METs of at least 7, 
which corresponds to a 30 percent evaluation under Diagnostic 
Code 7007, and that even with such a workload, he did not 
demonstrate to examination any shortness of breath, fatigue, 
angina, dyspnea, dizziness, or syncope.

The evidence also shows that every recorded diastolic blood 
pressure on file has been below 120, consistent with a 20 
percent evaluation under Diagnostic Code 7101, and a 30 
percent evaluation under Diagnostic Code 7007.

Although VA treatment notes indicate the veteran has a 
history of CHF, none of the treatment notes document even one 
instance of actual episode of CHF.  The December 2004 
examiner specifically addressed the history of CHF, pointing 
out that none of the records document an occurrence of CHF, 
and none of the diagnostic studies support a history of CHF 
in the veteran.  Moreover, while the veteran presented in 
December 2004 using oxygen he claimed was required for his 
cardiovascular condition, the examiner found that the 
appellant's cardiovascular disorder did not require the use 
of oxygen.  While the veteran presented in June 2001 with 
symptoms he believed represented CHF, as a layperson, he is 
neither competent to diagnose a disability, nor competent to 
attribute any symptoms to such a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The records show that his 
reported symptoms were in fact attributed to bronchitis.

Treatment records show that a MUGA scan in October 1999 
demonstrated a left ventricular ejection fraction of 37 
percent.  The November 1998 examiner noted that a recent 
diagnostic study for left ventricular function showed a 
decrease in ejection fraction which was acceptable.  The 
December 2004 examiner, however, noted that a recent VA 
echocardiogram revealed an ejection fraction of 55 to 60 
percent, a private diagnostic study showed an ejection 
fraction of 65 percent, and a Persantine technetium study 
ordered in connection with the December 2004 examination 
demonstrated an ejection fraction of 52 percent, without any 
evidence of ischemic areas.  The Board finds that the results 
of the 2004 diagnostic studies are entitled to greater 
evidentiary weight than the October 1999 diagnostic study, 
inasmuch as the 2004 studies all consistently show an 
ejection fraction of at least 52 percent.  Moreover, the 2004 
studies are consistent with the conclusions of both the 
November 1998 and December 2004 examiners that the veteran's 
overall cardiovascular condition for the period from January 
12, 1998, is benign.  With respect to the veteran's June 2001 
assertion that his left ventricular ejection fraction was 25 
percent, as a layperson, his statement does not constitute 
competent evidence.  Espiritu.

In sum, the preponderance of the evidence on file from 
January 12, 1998, shows that the veteran's diastolic blood 
pressure was always, when recorded, below 120; that he has a 
workload METs of at least 7, without any associated shortness 
of breath, fatigue, angina, dyspnea, dizziness, or syncope; 
and that he has a left ventricular ejection fraction of at 
least 50 percent.

The Board accordingly concludes that there is no basis in the 
record from January 12, 1998, for the assignment of an 
evaluation in excess of 30 percent for hypertensive heart 
disease under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
30 percent for hypertensive heart disease for the period from 
January 12, 1998, is denied.


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
hypertensive heart disease is denied.


REMAND

In statements and testimony, the veteran has argued that his 
hypertensive heart disease either contributed to his decision 
to stop working, or currently prevents him from working.  He 
is currently receiving disability benefits from the Social 
Security Administration in part on account of his 
cardiovascular disorder.

The veteran has consequently raised the question of 
extraschedular entitlement with respect to the rating to be 
assigned for his hypertensive heart disease.  The record 
reflects that consideration of this matter has not to date 
been documented by the RO.  As such, remand is required to 
permit the RO to consider fully all applicable extraschedular 
criteria under 38 C.F.R. § 3.321(b) (2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the 
question of whether an 
extraschedular evaluation is 
warranted under 38 C.F.R. § 3.321(b) 
for hypertensive heart disease.  If 
the RO finds that the extraschedular 
criteria have been met, then the 
matter should be referred to the 
Director of the Compensation and 
Pension Service for appropriate 
action.  

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with 
a supplemental statement of the 
case, which must contain notice of 
all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal.  An appropriate 
period of time should then be 
allowed for a response, before the 
record is returned to the Board for 
further review.  The RO is advised 
that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the 


matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


